DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco (patent application publication No. 2015/0227374) in view of Eickemeyer (patent application publication No. 2015/0046690).

Blasco taught the invention substantially as claimed including (as to claim 1) A method comprising: 
assigning a confidence level to a loop exit prediction generated by a loop exit predictor (e.g., see paragraphs 0007-0008); and confidence level exceeding a 

Blasco did not expressly detail overriding a general purpose conditional prediction of a general purpose conditional predictor based on said confidence level exceeding a confidence level threshold.  Eickemeyer however taught this limitation (e.g., see paragraphs 0024, 0049, 0054, 0061). [Note Eickmeyer taught the confidence level going below a threshold for confidence for prediction, which the Examiner contends is equivalent to the Blasco’s  indicator that confidence of a prediction being unpredictable   going above the threshold (paragraphs 0061-0062 of Blasco), and meets the limitation by teaching based on going below the threshold for confidence (which is equivalent to confidence being unpredictable going above a threshold) the prediction is replaced as taught by Eickemeyer]. [Also note the Blasco determining a threshold is reached implicitly is equivalent to the determining the exceeding of a threshold one (unit or occurrence or mis-prediction) less than the Blasco threshold see paragraph 0052 of Blasco where the selection of which threshold determination to use would have been a design choice [e.g., see paragraph 0064 of Blasco] 
It would have been obvious to one of ordinary skill in the art to combine the teachings of  Blasco and Eickemeyer. Both references were directed toward the problems of predicting branch outcomes of loops and determining a confidence of a prediction.  One of ordinary skill in the art would have been motivated to incorporate the Eickemeyer teaching of overriding a prediction based on the confidence level at least to 

As to claim 7 Blasco and Eickemeyer taught The method of claim 1, Eickemeyer taught wherein a multiplexer (307) is used for overriding said general purpose conditional prediction (e.g., see fig. 3 and paragraph 0050).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco  and Eickemeyer as applied to claim 1 above, and further in view of Dieffenderfer (patent application publication No. 2007/0220239).

As to claim 2 Blasco and Eickemeyer taught The method of claim 1, Blasco taught and determining a confidence level for loop exit prediction (e.g., see paragraph 0052), but did not expressly detail further comprising: generating said confidence level by determining a loop iteration count based on loop exit branches identified in a loop determined by a loop detector. Dieffenderfer however taught this limitation (e.g., see paragraphs 0038-0056 and figs. 3, 4).

It would however been obvious to one of ordinary skill in the art to combine the teachings of Blasco and Dieffenderfer. Both references were directed toward the problems of predicting the exit for a loop of instructions. One of ordinary skill would have 

As to claim 3 Blasco and Eickemeyer and Diffenderfer taught The method of claim 2, Dieffenderfer further comprising: monitoring said loop iteration count to determine a loop iteration count repeat frequency to generate said confidence level (e.g., see paragraphs 0038-0056 and figs. 3, 4).

Allowable Subject Matter

Claims 4-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-20 are allowed.
Response to Arguments
The rejections are maintained as set forth in the last office action (and repeated above with editing to address an argument by Applicant). 

01/14/2021 have been fully considered but they are not persuasive.

Applicant argues in substance that Blasco did not teach overriding a general purpose conditional prediction of a general purpose conditional predictor based on said confidence level exceeding a confidence level threshold. The Examiner contends that First of all that Blasco taught overriding a general purpose conditional prediction when a threshold is reached as discussed in the rejection above. The Examiner contends that the operation of determining that a threshold is reached provides for implicitly determining that another threshold that is (one unit or occurrence or misprediction lower that the first threshold) has been exceeded.  On the other hand, Eickemeyer  taught decrementing a count when a mis-prediction is detected and when the value of the count goes lower  than the threshold,  overriding a prediction. Note Blasco uses incrementing an indicator when a misprediction occurs and determining if a threshold is reached  and Eickemeyer decrements an indicator (counter) when a misprediction occurs and determining if a threshold is crossed. The Examiner contends that the operations of Blasco  and Eickemeyer each determine that a threshold has been crossed for overriding a general purpose conditional prediction.  Blasco taught the threshold is an upper limit and incrementing to reach/ exceed the threshold and Eickemeyer taught a lower limit threshold where the decrementing is performed for reaching/exceeding the limit. Both references provide the change in the indicator (increment/ decrement) is performed when a mis-prediction occurred. Therefore the combination of Blasco and Eickemeyer taught the both equivalent techniques for 
Applicant argues that the confidence count of Eickemeyer is not assigned to a loop exit prediction generated by a loop exit predictor. The Examiner however contends the combination of the Blasco and Eickemeyer taught the limitation as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC COLEMAN/Primary Examiner, Art Unit 2183